Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 


Amendment, filed on 11/04/2022, has been entered.
Claims 1-31 are pending.


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/2022 has been entered.
 


Examiner’s Note

The instant application has a lengthy prosecution history and the examiner encourages the applicant to have an interview (telephonic or personal) with the examiner prior to filing a response to the instant office action.  Also, prior to the interview the examiner encourages the applicant to present multiple possible claim amendments, so as to enable the examiner to identify claim amendments that will advance prosecution in a meaningful manner.



Response to Arguments/Amendments

Presented arguments have been fully considered, but they are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 5, 10-12 and 30-31 rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (“Wang”) [U.S Patent No. 6,537,211 B1] in view of Takei (“Takei”) [U.S Patent Application Pub. 2008/0249368 A1]

Regarding claim 1, Wang meets the claim limitations as follows: 
An endoscopic system [Fig. 13-15] for use in a light deficient environment comprising: 
an image sensor (i.e. ‘The endoscope camera 220’) [Fig. 13, 14: ‘the CCD camera at the distal tip of the endoscope 324] comprising a pixel array [Fig. 2; col. 10, ll. 32-40: ‘The CCD or other imaging device 40 … can have’ an array of ’30,000 pixel elements’] that detects electromagnetic radiation;

a light engine (e.g. UV laser 200 and XE Arc Lamp 224; Hg Arc Lamp 302 and XE Lamp 352) [Fig. 13, 14] comprising a plurality of sources of electromagnetic radiation, wherein the plurality of sources comprises: 

a visible source (e.g. XE Arc Lamp 224; or Hg Arc Lamp 302 (the ‘red path 314’) and XE Lamp 352) [col. 26, ll. 20-25; col. 27, ll. 10-15: ‘the visible-reference light pulse’] that pulses a visible wavelength of electromagnetic radiation [Fig. 14C: red pulse; col. 26, ll. 20-25; col. 27, ll. 11-12: ‘the visible-reference light pulse’; Fig. 14A: ‘current pulser 348’]; and 

a first excitation source (e.g. ‘UV laser’ at 370nm, ‘argon-ion laser’ at 351 and 364 nm or ‘A krypton ion laser’ at 407 and 413 nm) [Fig. 13, 14A; col. 1, ll. 20-45; col. 7, ll. 55-60; col. 9, ll. 30-32: ‘The excitation wavelengths used ranged between 250 to 500 nm in 10 nm steps’; ‘excitation at 330, 370, and 430 nm’; col. 8, ll. 62-65] that pulses a first fluorescence excitation emission comprising electromagnetic radiation within a first excitation waveband; and 

a second excitation source (e.g. ‘UV laser’ at 370nm, ‘argon-ion laser’ at 351 and 364 nm or ‘A krypton ion laser’ at 407 and 413 nm) [Fig. 13, 14A; col. 1, ll. 20-45; col. 7, ll. 55-60; col. 9, ll. 30-32: ‘The excitation wavelengths used ranged between 250 to 500 nm in 10 nm steps’; ‘excitation at 330, 370, and 430 nm’; col. 8, ll. 62-65] that pulses a second fluorescence excitation emission comprising electromagnetic radiation within a second excitation waveband;

wherein the first excitation waveband is different from the second excitation waveband [Fig. 13, 14A; col. 1, ll. 20-45; col. 7, ll. 55-60; col. 9, ll. 30-32: ‘The excitation wavelengths used ranged between 250 to 500 nm in 10 nm steps’; ‘excitation at 330, 370, and 430 nm’; col. 8, ll. 62-65];

a waveguide (i.e. channel ‘214’ or ‘216’) [Fig. 13, 14A; col. 25, ll. 60-67] transmitting one or more pulses of electromagnetic radiation from the light engine to a distal tip (i.e. ‘208’) [Fig. 13, 14 A] of an endoscope; and 

a controller [Fig. 13, 14A: computer & video processor] in communication with the image sensor and the light engine, wherein the controller provides a signal to the light engine to variably control emissions by the plurality of sources of electromagnetic radiation (e.g. ‘regulating the excitation light intensity’) [Abstract; col. 21, ll. 60-67: ‘an electronic controller that actuates the illumination of the system … between a first illumination level and a second illumination level’],  and wherein the light engine is capable of adjusting each of:

a duration (i.e. ‘timing the fluorescence excitation to occur during the “blank” periods’) or a magnitude (i.e. ‘regulating the excitation light intensity’) of pulses emitted by the visible source to control exposure of the pixel array [col. 26, ll. 20-22: ‘provide precisely-timed, tissue-illumination pulses’; col. 28, ll.6-8: ‘switched’ or ‘The shutters are timed’; Claim 1: ‘the electronic controller switching current through the first arc lamp between a first illumination level and a second illumination level to control radiated power of the first arc lamp’]; 

a duration (i.e. ‘timing’) [Fig. 14C: fluorescence image readout] or a magnitude of pulses (i.e. ‘intensity’) [col. 21, ll. 60-67: ‘regulating the excitation light intensity’; ‘timing the fluorescence excitation to occur during the “blank” periods’] emitted by the first excitation source to control exposure [Fig. 14C shows controlling UV, Red shutter open, then the fluorescence image readout; col. 21, ll. 15-16: disclosing the controlled power of excitation light ‘adequate to achieve large fluorescence signals’] of the pixel array; and

a duration (i.e. ‘timing’) [Fig. 14C: fluorescence image readout] or a magnitude of pulses (i.e. ‘intensity’) [col. 21, ll. 60-67: ‘regulating the excitation light intensity’; ‘timing the fluorescence excitation to occur during the “blank” periods’] emitted by the second excitation source to control exposure [Fig. 14C shows controlling UV, Red shutter open, then the fluorescence image readout; col. 21, ll. 15-16: disclosing the controlled power of excitation light ‘adequate to achieve large fluorescence signals’] of the pixel array.
Wang does not disclose explicitly the following claim limitations (emphasis added):
a duration or a magnitude of pulses emitted by the visible source to control exposure of the pixel array; 
However in the same field of endeavor Takei discloses the deficient claim as follows: 
a duration or a magnitude of pulses emitted by the visible source [para. 0009: ‘the light quantity of the visible light … controlled’] to control exposure of the pixel array;
Wang and Takei are combinable because they are from the same field of fluorescence imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Wang and Takei as motivation to control light quantities of the excitation light and visible light so as to obtain optimal brightness balance.


Regarding claim 5, Wang in view of Takei meets the claim limitations as follows: 
The endoscopic system of claim 1, wherein the pixel array detects the electromagnetic radiation [Fig. 2; Fig. 13: ‘The endoscope camera 220’; Fig. 14A: ‘the CCD camera at the distal tip of the endoscope 324; col. 10, ll. 32-40: ‘The CCD or other imaging device 40 … can have’ an array of ’30,000 pixel elements’] and outputs data for generating an exposure frame [Fig. 14C: one video frame] created by the image sensor, and wherein the exposure frame corresponds in time with a pulse of electromagnetic radiation emitted by the light engine [Fig. 14C: a timing diagram for a process acquiring fluorescence and reference images], and wherein one or more exposure frames [col. 1, ll. 65-68: ‘collect the fluorescence image, display it’; col. 12, ll. 45-52: ‘A frame grabber 78 digitizes the fluorescence and white light images’; ‘displays the pseudo-color overlay’] are displayed to a user as a single image on a display [Wang: Fig. 3, 4; col. 15, ll. 55-60: ‘the vascular pattern was clearly displayed on both the white light and fluorescence images’; col. 18, ll. 53: ‘display the diagnostic images’; Takei: Fig. 1: ‘a monitor 100 for displaying the observation image’; para. 0027].
Wang and Takei are combinable because they are from the same field of fluorescence imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Wang and Takei as motivation to control light quantities of the excitation light and visible light so as to obtain optimal brightness balance.


Regarding claim 10, Wang meets the claim limitations as follows: 
The endoscopic system of claim 1, wherein the pixel array of the image sensor [Fig. 14A] detects a fluorescence relaxation wavelength of a fluorescing reagent [col. 9, ll. 45-62: disclosing the fluorescence emission was collected and the fluorescence image indicated the fluorescent structures] to generate a fluorescence exposure frame [Fig. 14C shows Fluorescence image readout], and wherein the fluorescence exposure frame comprises data for identifying (i.e. ‘the fluorescent structures’) one or more critical structures in a human body [Fig. 13-15; col. 9, ll. 45-62; col. 10, ll. 32-50; col. 26, ll. 1-10: ‘The fluorescence image signal 234 is processed’; ‘its information on the state of the observed tissue’].


Regarding claim 11, Wang meets the claim limitations as follows: 
The endoscopic system of claim 10, wherein the one or more tissue structures in the human body comprise one or more of a nerve, a ureter, a blood vessel, an artery [col. 10, ll. 45-50: ‘artery’], a blood flow [col. 5, ll. 10-15], or a tumor [col. 4, ll. 1-5; col. 4, ll. 60-65: These tumors’].


Regarding claim 12, Wang meets the claim limitations as follows: 
The endoscopic system of claim 10, wherein the one or more tissue structures in the human body comprise cancer cells [col. 4, ll. 1-5; col. 4, ll. 60-65: These tumors’; col. 3, ll. 59-65: ‘Colorectal cancer’], and wherein the fluorescing reagent (i.e. ‘agent such as hematoporphyrin derivative (HpD)’) attaches one or more fluorophores to the cancer cells, and wherein the fluorescing reagent fluoresces when exposed to electromagnetic radiation emitted by one or more of the first excitation source or the second excitation source (e.g. ‘UV laser’ at 370nm, ‘argon-ion laser’ at 351 and 364 nm or ‘A krypton ion laser’ at 407 and 413 nm) [Fig. 13, 14A; col. 1, ll. 20-45; col. 7, ll. 55-60; col. 9, ll. 30-32: ‘The excitation wavelengths used ranged between 250 to 500 nm in 10 nm steps’; ‘excitation at 330, 370, and 430 nm’; col. 8, ll. 62-65].


Regarding claim 30, Wang meets the claim limitations as follows:
The endoscopic system of claim 1, wherein the pixel array detects the electromagnetic radiation [Fig. 2; Fig. 13: ‘The endoscope camera 220’; Fig. 14A: ‘the CCD camera at the distal tip of the endoscope 324; col. 10, ll. 32-40: ‘The CCD or other imaging device 40 … can have’ an array of ’30,000 pixel elements’] in response to an emission by one or more of the first fluorescence source or the second fluorescence source to generate a fluorescence exposure frame [Fig. 14C: a timing diagram for a process acquiring fluorescence and reference images], and wherein the controller provides the fluorescence exposure frame to a corresponding system that identifies a will provide location (i.e. ‘location of diseased regions’) of a tissue structure based on data from the fluorescence exposure frame [col. 4, ll. 55-65: ‘If sufficient information is present on the fluorescence, computers can be used to determine the presence and location of diseased regions in real-time’; col. 4, ll. 1-5; col. 4, ll. 60-65: These tumors’; col. 3, ll. 59-65: ‘Colorectal cancer’’; col. 7, ll. 52-66; col. 8: disclosing the fluorescence emissions ‘which was attributed to the collagen in the submucosa’].


Regarding claim 31, Wang meets the claim limitations as follows:
The endoscopic system of claim 30, wherein the endoscopic system receives the location of the issue structure from the corresponding system and overlays the location of the tissue structure on an overlay frame [col. 10, ll. 32-50: describing ‘the contrast in the fluorescence spectra between normal and diseased tissue’ and ‘displayed using a false-color overlay’; col. 11, ll. 35-37, col. 12, ll. 20-25, col. 14, ll. 5-20: ‘Overlay regions indicating disease included one located at the site of the adenoma’], and wherein the overlay indicating the location of the tissue structure is encoded to any color (i.e. ‘pseudo-color overlay’) [col. 10, ll. 45-50; col. 12, ll. 20-25; col. 12, ll. 45-50: ‘the image processing algorithm’] selected by either an algorithm or a user [Note: Yoneya, Fig. 25C also discloses a composite display of the image shown in Fig. 25A superimposed over the image shown in Fig. 25B].


Claims 2-4, 21 and 28 rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (“Wang”) [U.S Patent No. 6,537,211 B1] in view of Takei (“Takei”) [U.S Patent Application Pub. 2008/0249368 A1] further in view of Yoneya et al. (“Yoneya”) [U.S Patent Application Pub. 2001/0000317A1]

Regarding claim 2, Wang meets the claim limitations as follows: 
The endoscopic system of claim 1, further comprising a first filter that filters electromagnetic radiation between 770 nm and 790 nm (i.e. wavelength filters 308 and 310; or filter wheels 314, 312, 354) [Fig. 14A].
Wang does not disclose explicitly the following claim limitations (emphasis added):
further comprising a first filter that filters electromagnetic radiation between 770 nm and 790 nm.
However in the same field of endeavor Yoneya discloses the deficient claim as follows: 
further comprising a first filter that filters electromagnetic radiation between 770 nm and 790 nm [Fig. 2; para. 0031: respective maximum fluorescence wavelength of the exciting light on condition of 735nm, 780nm and 790nm for the agent ‘indocyanine green’ (ICG) injected. It would have been obvious to one with ordinary skill in the art to place filters of suitable wavelength ranges].
Wang, Takei and Yoneya are combinable because they are from the same field of fluorescence imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Wang, Takei and Yoneya as motivation to include suitable excitation wavelength for ICG.


Regarding claim 3, Wang meets the claim limitations as follows: 
The endoscopic system of claim 1, further comprising a second filter that filters electromagnetic radiation between 795 nm and 815 nm (i.e. wavelength filters 308 and 310; or filter wheels 314, 312, 354) [Fig. 14A; col. 27, ll. 20-25: ‘The UV filter 308 must reject visible light’; ‘The filter 310 in the red path’; col. 11, ll. 11-15: ‘The fluorescence emission was filtered in 2 bands’].
Wang does not disclose explicitly the following claim limitations (emphasis added):
further comprising a second filter that filters electromagnetic radiation between 795 nm and 815 nm.
However in the same field of endeavor Yoneya discloses the deficient claim as follows: 
further comprising a second filter that filters electromagnetic radiation between 795 nm and 815 nm [Fig. 2; para. 0005, 0026, 0031: ‘about 780 nm to 805 nm’. Note: Since the low and high end of the wavelength (780 nm – 805 nm) disclosed by Yoneya is different from the low and high end of the claimed wavelength (795nm – 815 nm) by less than 1.5 %, Yoneya obviously discloses similar ranges to the claimed ranges. MPEP 2144.05(I). It would have been obvious to one with ordinary skill in the art to place filters of suitable wavelength ranges].
Wang, Takei and Yoneya are combinable because they are from the same field of fluorescence imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Wang, Takei and Yoneya as motivation to include suitable excitation wavelength for ICG.


Regarding claim 4, Wang meets the claim limitations as follows: 
The endoscopic system of claim 1, further comprising a first filter that filters electromagnetic radiation between 770 nm and 790 nm and a second filter that filters electromagnetic radiation between 795 nm and 815 nm (i.e. wavelength filters 308 and 310; or filter wheels 314, 312, 354) [Fig. 14A; col. 27, ll. 20-25: ‘The UV filter 308 must reject visible light’; ‘The filter 310 in the red path’; col. 11, ll. 11-15: ‘The fluorescence emission was filtered in 2 bands’].
Wang does not disclose explicitly the following claim limitations (emphasis added):
further comprising a first filter that filters electromagnetic radiation between 770 nm and 790 nm  and a second filter that filters electromagnetic radiation between 795 nm and 815 nm.
However in the same field of endeavor Yoneya discloses the deficient claim as follows: 
further comprising a first filter that filters electromagnetic radiation between 770 nm and 790 nm [Fig. 2; para. 0031: respective maximum fluorescence wavelength of the exciting light on condition of 735nm, 780nm and 790nm for the agent ‘indocyanine green’ (ICG) injected. It would have been obvious to one with ordinary skill in the art to place filters of suitable wavelength ranges] and a second filter that filters electromagnetic radiation between 795 nm and 815 nm [Fig. 2; para. 0005, 0026, 0031: ‘about 780 nm to 805 nm’. Note: Since the low and high end of the wavelength (780 nm – 805 nm) disclosed by Yoneya is different from the low and high end of the claimed wavelength (795nm – 815 nm) by less than 1.5 %, Yoneya obviously discloses similar ranges to the claimed ranges. MPEP 2144.05(I). It would have been obvious to one with ordinary skill in the art to place filters of suitable wavelength ranges].
Wang, Takei and Yoneya are combinable because they are from the same field of fluorescence imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Wang, Takei and Yoneya as motivation to include suitable excitation wavelength for ICG.


Regarding claim 21, Wang meets the claim limitations as follows: 
The endoscopic system of claim 1, further comprising a first filter that filters electromagnetic radiation between 770 nm and 815 nm (i.e. wavelength filters 308 and 310) [Fig. 14A].
Wang does not disclose explicitly the following claim limitations (emphasis added):
further comprising a first filter that filters electromagnetic radiation between 770 nm and 815 nm.
However in the same field of endeavor Yoneya discloses the deficient claim as follows: 
further comprising a first filter that filters electromagnetic radiation between 770 nm and 815 nm [Fig. 2; para. 0005, 0026, 0031: respective maximum fluorescence wavelength of the exciting light on condition of 735nm, 780nm and 790nm for the agent ‘indocyanine green’ (ICG) injected. ‘about 780 nm to 805 nm’. Note: Since the low and high end of the wavelength (780 nm – 805 nm) disclosed by Yoneya is different from the low and high end of the claimed wavelength (770nm – 815 nm) by less than 1.5 %, Yoneya obviously discloses similar ranges to the claimed ranges. MPEP 2144.05(I). It would have been obvious to one with ordinary skill in the art to place filters of suitable wavelength ranges].
Wang and Yoneya are combinable because they are from the same field of fluorescence imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Wang and Yoneya as motivation to include suitable excitation wavelength for ICG.


Regarding claim 28, Wang in view of Takei meets the claim limitations set forth in claim 1.
Wang does not disclose explicitly the following claim limitations (emphasis added):
The endoscopic system of claim 1, wherein each of the first excitation waveband the second excitation waveband is within a near infrared or infrared waveband of the electromagnetic spectrum.
However in the same field of endeavor Yoneya discloses the deficient claim as follows: 
wherein each of the first excitation waveband the second excitation waveband is within a near infrared or infrared waveband of the electromagnetic spectrum [para. 0005, 0028].
Wang, Takei and Yoneya are combinable because they are from the same field of fluorescence imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Wang, Takei and Yoneya as motivation to include suitable excitation wavelength for ICG.


Claims 6, 17 and 23 rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (“Wang”) [U.S Patent No. 6,537,211 B1] in view of Takei (“Takei”) [U.S Patent Application Pub. 2008/0249368 A1] further in view of Blanquart et al. (“Blanquart”) [US 2014/0163319 A1 provided in IDS filed on 01/18/2022]


Regarding claim 6, Wang discloses the claim limitation “a visible color” [col. 11, ll. 10-20: ‘a color image was formed’].
Neither Wang nor Takei discloses explicitly the following claim limitations (emphasis added):
The endoscopic system of claim 5, wherein the single image is assigned a visible color for use on the display; wherein the visible color is 8-bit or 16-bit or n-bit.
However in the same field of endeavor Blanquart discloses the deficient claim as follows: 
wherein the single image is assigned a visible color for use on the display; wherein the visible color is 8-bit or 16-bit or n-bit [para. 0100].
Wang, Takei and Blanquart are combinable because they are from the same field of fluorescence imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Wang, Takei and Blanquart as motivation to include color bit width of 12 as a design choice.


Regarding claim 17, Wang discloses the claim limitation “a first image sensor and a second image sensor” [col. 12, ll. 10-50: ‘Both the fluorescence and white light images are detected by the CCD’].
Neither Wang nor Takei discloses explicitly the following claim limitations (emphasis added):
The endoscopic system of claim 1, wherein the imaging sensor comprises a first image sensor and a second image sensor to produce a three-dimensional image.
However in the same field of endeavor Blanquart discloses the deficient claim as follows: 
wherein the imaging sensor comprises a first image sensor (i.e. 2902) and a second image sensor (i.e. 2904) [Fig. 29A, 29B; para. 0163] to produce a three-dimensional image  [para. 0163-0164: ‘wherein the first pixel array is dedicated to a different range of wave length electromagnetic radiation than the second pixel array’].
Wang, Takei and Blanquart are combinable because they are from the same field of fluorescence imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Wang, Takei and Blanquart as motivation to include 3D pixel array so as to produce light deficient environments [Blanquart: para. 0035].


Regarding claim 23, Wang in view of Takei meets the claim limitations as follows: 
The endoscopic system of claim 1, wherein each pulse of electromagnetic radiation results in an exposure frame created by the image sensor, such that a plurality of pulses results in a plurality of exposure frames that are created serially as sequential exposure frames [Wang: Fig. 3, 4, 14C; col. 15, ll. 55-60: ‘the vascular pattern was clearly displayed on both the white light and fluorescence images’; col. 18, ll. 53: ‘display the diagnostic images’].
Neither Wang nor Takei discloses explicitly the following claim limitations (emphasis added):
wherein each pulse of electromagnetic radiation results in an exposure frame created by the image sensor, such that a plurality of pulses results in a plurality of exposure frames that are created serially as sequential exposure frames; 
However in the same field of endeavor Blanquart discloses the deficient claim as follows: 
wherein each pulse of electromagnetic radiation results in an exposure frame [Fig. 2-5; Fig. 13: Frame Reconstruction 1314; para. 0066-0067: ‘varying the duration and magnitude of the emitted electromagnetic pulse .. to control exposure’; Fig. 6-9A; para. 0070-0071] created by the image sensor, such that a plurality of pulses results in a plurality of exposure frames [Fig. 14: Video Data Stream R-G-B-G-R-G-B-G; Fig. 15, 16; para. 0101: ‘Different frames within the sequence’]  that are created serially as sequential exposure frames; 
Wang, Takei and Blanquart are combinable because they are from the same field of fluorescence imaging.
Wang, Takei and Blanquart are combinable because they are from the same field of fluorescence imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Wang, Takei and Blanquart as motivation to vary the duration and magnitude of “the emitted electromagnetic pulse .. to control exposure”.



Claims 7, 13 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (“Wang”) [U.S Patent No. 6,537,211 B1] in view of Takei (“Takei”) [U.S Patent Application Pub. 2008/0249368 A1] further in view of Nakaoka et al. (“Nakaoka”) [U.S Patent Application Pub. 2007/0016077 A1 provided in IDS filed 03/26/2019]

Regarding claim 7, Wang meets the claim limitations as follows: 
The endoscopic system of claim 1, wherein the pixel array detects the electromagnetic radiation [Wang: Fig. 2; Fig. 13: ‘The endoscope camera 220’; Fig. 14A: ‘the CCD camera at the distal tip of the endoscope 324; col. 10, ll. 32-40: ‘The CCD or other imaging device 40 … can have’ an array of ’30,000 pixel elements’] and outputs data for generating an exposure frame [Wang: Fig. 14C: one video frame] in response to each pulse emitted by the light engine [Wang: Fig. 14C: one video frame; a timing diagram for a process acquiring fluorescence and reference images], and wherein two or more exposure frames (i.e. fluorescence image readout and reference image readout) [Wang: Fig. 14C] are displayed to a user as an overlay image (i.e. superimposed) on a display [Wang: col. 12, ll. 20-25: ‘both the white light and fluorescence image, thus perfect registration (i.e. image overlay) occurs on the pseudo-color overlay. Nakaoka: Fig. 1: ‘a TV monitor 7’; Figs. 16, 25, 28; para. 0044: ‘The fluorescent image … then be displayed on a TV monitor 7’].
Wang does not disclose explicitly the following claim limitations (emphasis added):
wherein two or more exposure frames are displayed to a user as an overlay image on a display.
However in the same field of endeavor Nakaoka discloses the deficient claim as follows: 
wherein two or more exposure frames [Nakaoka: FIG. 25C is a composite display of the image shown in FIG. 25A superimposed over the image shown in FIG. 25B] are displayed to a user as an overlay image (i.e. superimposed) on a display [Nakaoka: Fig. 1: ‘a TV monitor 7’; Figs. 16, 25, 28; para. 0044: ‘The fluorescent image … then be displayed on a TV monitor 7’].
Wang, Takei and Nakaoka are combinable because they are from the same field of fluorescence imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Wang, Takei and Nakaoka as motivation to include superimposed images for the amount of information relating to the pathologically changing tissue.


Regarding claim 13, Wang meets the claim limitations as follows: 
The endoscopic system of claim 10, wherein data from the fluorescence exposure frame is combined with color imaging data (i.e. fluorescence image readout and reference image (red) readout) and displayed to a user as a fluorescence overlay image on a display [Wang: Fig. 3, 4, 14C; col. 15, ll. 55-60: ‘the vascular pattern was clearly displayed on both the white light and fluorescence images’; col. 18, ll. 53: ‘display the diagnostic images’; col. 12, ll. 20-25: ‘both the white light and fluorescence image, thus perfect registration (i.e. image overlay) occurs on the pseudo-color overlay].
Wang does not disclose explicitly the following claim limitations (emphasis added):
wherein data from the fluorescence exposure frame is combined with color imaging data and displayed to a user as a fluorescence overlay image on a display.
However in the same field of endeavor Nakaoka discloses the deficient claim as follows: 
wherein data from the fluorescence exposure frame is combined with color imaging data and displayed to a user as a fluorescence overlay image (i.e. superimposed)  on a display [FIG. 25C is a composite display of the image shown in FIG. 25A superimposed over the image shown in FIG. 25B; Fig. 1: ‘a TV monitor 7’; Figs. 16, 25, 28; para. 0044: ‘The fluorescent image … then be displayed on a TV monitor 7’].
Wang, Takei and Nakaoka are combinable because they are from the same field of fluorescence imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Wang, Takei and Nakaoka as motivation to include superimposed images for the amount of information relating to the pathologically changing tissue.


Regarding claim 15, Wang in view of Takei meets the claim limitations as follows:
The endoscopic system of claim 1, wherein the pixel array detects the electromagnetic radiation to generate a color image frame (e.g. red) [Fig. 14C: ‘reference image readout’] in response to an emission by the visible source (e.g. red or XE lamp) [Fig. 14A, 14C]; the pixel array detects the electromagnetic radiation to generate a fluorescence exposure frame [Fig. 14C: ‘fluorescence image readout’] in response to an emission by one or more of the first excitation source [Fig. 14A: excitation signal, e.g. UV] or the second excitation source (e.g. ‘UV laser’ at 370nm, ‘argon-ion laser’ at 351 and 364 nm or ‘A krypton ion laser’ at 407 and 413 nm) [Fig. 13, 14A; col. 1, ll. 20-45; col. 7, ll. 55-60; col. 9, ll. 30-32: ‘The excitation wavelengths used ranged between 250 to 500 nm in 10 nm steps’; ‘excitation at 330, 370, and 430 nm’; col. 8, ll. 62-65; Fig. 14C: ‘fluorescence image readout’]; the color image frame is combined with data from the fluorescence exposure frame to generate a fluorescence overlay frame [Wang: col. 12, ll. 20-25: ‘both the white light and fluorescence image, thus perfect registration (i.e. image overlay) occurs on the pseudo-color overlay]; and the fluorescence overlay frame is displayed to a user on a as an overlay image on the display [Wang: col. 12, ll. 20-25: ‘both the white light and fluorescence image, thus perfect registration (i.e. image overlay) occurs on the pseudo-color overlay; col. 9, ll. 45-68; col. 10: disclosing fluorescent signals emitted by excitation signals].
Wang does not disclose explicitly the following claim limitations (emphasis added):
the color image frame is combined with data from the fluorescence exposure frame to generate a fluorescence overlay frame;.
However in the same field of endeavor Nakaoka discloses the deficient claim as follows: 
wherein data from the fluorescence exposure frame is combined with color imaging data and displayed to a user as a fluorescence overlay image (i.e. superimposed)  on a display [Yoneya: FIG. 25C is a composite display of the image shown in FIG. 25A superimposed over the image shown in FIG. 25B; Fig. 1: ‘a TV monitor 7’; Figs. 16, 25, 28; para. 0044: ‘The fluorescent image … then be displayed on a TV monitor 7’].
Wang, Takei and Nakaoka are combinable because they are from the same field of fluorescence imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Wang, Takei and Nakaoka as motivation to include superimposed images for the amount of information relating to the pathologically changing tissue.


Claims 8, 14 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (“Wang”) [U.S Patent No. 6,537,211 B1] in view of Takei (“Takei”) [U.S Patent Application Pub. 2008/0249368 A1] further in view of Nakaoka et al. (“Nakaoka”) [U.S Patent Application Pub. 2007/0016077 A1 provided in IDS filed 03/26/2019] further in view of Blanquart et al. (“Blanquart”) [US 2014/0163319 A1 provided in IDS filed on 01/18/2022]


Regarding claim 8, Wang discloses the claim limitation “a visible color” [col. 11, ll. 10-20: ‘a color image was formed’].
Neither Wang nor Takei nor Nakaoka discloses explicitly the following claim limitations (emphasis added):
The endoscopic system of claim 7, wherein the overlay image is assigned a visible color for use on the display, and wherein the visible color is 8-bit or 16-bit or n-bit.
However in the same field of endeavor Blanquart discloses the deficient claim as follows: 
wherein the single image is assigned a visible color for use on the display, and wherein the visible color is 8-bit or 16-bit or n-bit [para. 0100].
Wang, Takei, Nakaoka and Blanquart are combinable because they are from the same field of fluorescence imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Wang, Takei, Nakaoka and Blanquart as motivation to include color bit width of 12 as a design choice.


Regarding claim 14, Wang discloses the claim limitation “a visible color” [col. 11, ll. 10-20: ‘a color image was formed’].
Neither Wang nor Takei nor Nakaoka discloses explicitly the following claim limitations  (emphasis added):
The endoscopic system of claim 13, wherein the fluorescence overlay image is assigned a visible color for use on the display, and wherein the visible color is 8-bit or 16-bit or n-bit.
However in the same field of endeavor Blanquart discloses the deficient claim as follows: 
wherein the fluorescence overlay image is assigned a visible color for use on the display, and wherein the visible color is 8-bit or 16-bit or n-bit [para. 0100].
Wang, Takei, Nakaoka and Blanquart are combinable because they are from the same field of fluorescence imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Wang, Takei, Nakaoka and Blanquart as motivation to include color bit width of 12 as a design choice.


Regarding claim 16, Wang discloses the claim limitation “a visible color” [col. 11, ll. 10-20: ‘a color image was formed’].
Neither Wang nor Takei discloses explicitly the following claim limitations (emphasis added):
The endoscopic system of claim 15, wherein the fluorescence overlay image is assigned a visible color for use on the display, and wherein the visible color is 8-bit or 16-bit or n-bit.
However in the same field of endeavor Blanquart discloses the deficient claim as follows: 
wherein the visible color is 8-bit or 16-bit or n-bit [para. 0100].
Wang, Takei, Nakaoka and Blanquart are combinable because they are from the same field of fluorescence imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Wang, Takei, Nakaoka and Blanquart as motivation to include color bit width of 12 as a design choice.


Claims 9 and 22 rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (“Wang”) [U.S Patent No. 6,537,211 B1] in view of Takei (“Takei”) [U.S Patent Application Pub. 2008/0249368 A1] further in view of Yoneya et al. (“Yoneya”) [U.S Patent Application Pub. 2001/0000317A1] further in view of Parasher (“Parasher”) [US 2013/0211246 A1 provided in IDS filed on 02/19/2022]

Regarding claim 9, Wang meets the claim limitations set forth in claim 1.
Wang does not disclose explicitly the following claim limitations (emphasis added):
The endoscopic system of claim 1, further comprising one or more filters that allow electromagnetic radiation between 790 nm and 800 nm and above 815 nm to pass through the one or more filters to the image sensor.
However in the same field of endeavor Yoneya discloses the deficient claim as follows: 
further comprising one or more filters that allow electromagnetic radiation between 790 nm and 800 nm [Fig. 2; para. 0005, 0026, 0031: respective maximum fluorescence wavelength of the exciting light on condition of 735nm, 780nm and 790nm for the agent ‘indocyanine green’ (ICG) injected; ‘about 780 nm to 805 nm’. It would have been obvious to one with ordinary skill in the art to place filters of suitable wavelength ranges] and above 815 nm [Note: Since the low and high end of the wavelength (790 nm – above 815 nm) disclosed by Yoneya is different from the low and high end of the claimed wavelength (790nm – about 805 nm) by less than 1.5 %, Yoneya obviously discloses similar ranges to the claimed ranges. MPEP 2144.05(I). It would have been obvious to one with ordinary skill in the art to place filters of suitable wavelength ranges] to pass through the one or more filters to the image sensor.
Wang, Takei and Yoneya are combinable because they are from the same field of fluorescence imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Wang, Takei and Yoneya as motivation to include suitable excitation wavelength for ICG.
Neither Wang nor Takei nor Yoneya discloses explicitly the following claim limitations (emphasis added):
further comprising one or more filters that allow electromagnetic radiation between 790 nm and 800 nm and above 815 nm to pass through the one or more filters to the image sensor; 
However in the same field of endeavor Parasher discloses the deficient claim as follows: 
further comprising one or more filters that allow electromagnetic radiation between 790 nm and 800 nm and above 815 nm (e.g. ‘830 nm’) [para. 0016: ‘an optical filter to allow only 830 nm’] to pass through the one or more filters to the image sensor; 
Wang, Takei, Yoneya and Parasher are combinable because they are from the same field of fluorescence imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Wang, Takei, Yoneya and Parasher as motivation to include suitable excitation wavelength for ICG.


Regarding claim 22, Wang meets the claim limitations as follows: 
The endoscopic system of claim 1, further comprising a second filter that filters electromagnetic radiation between 760 nm and 785 nm and electromagnetic radiation between 800 nm and 850 nm (i.e. wavelength filters 308 and 310) [Fig. 14A].
Wang does not disclose explicitly the following claim limitations (emphasis added):
further comprising a second filter that filters electromagnetic radiation between 760 nm and 785 nm and electromagnetic radiation between 800 nm and 850 nm.
However in the same field of endeavor Yoneya discloses the deficient claim as follows: 
further comprising a second filter that filters electromagnetic radiation between 760 nm and 785 nm [Fig. 2; para. 0005, 0026, 0031: ‘respective maximum fluorescence wavelength of the exciting light on condition of 735nm, 780nm and 790nm for the agent ‘indocyanine green’ (ICG) injected’; ‘about 780 nm to 805 nm’. Note: Since the low and high end of the wavelength (735 nm – 785 nm) disclosed by Yoneya is different from the low and high end of the claimed wavelength (780nm and 790nm) by less than 2.6 %, Yoneya obviously discloses similar ranges to the claimed ranges. MPEP 2144.05(I). It would have been obvious to one with ordinary skill in the art to place filters of suitable wavelength ranges] and electromagnetic radiation between 800 nm and 850 nm.
Wang, Takei and Yoneya are combinable because they are from the same field of fluorescence imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Wang, Takei and Yoneya as motivation to include suitable excitation wavelength for ICG.
Neither Wang nor Takei nor Yoneya discloses explicitly the following claim limitations (emphasis added):
further comprising a second filter that filters electromagnetic radiation between 760 nm and 785 nm and electromagnetic radiation between 800 nm and 850 nm. 
However in the same field of endeavor Parasher discloses the deficient claim as follows: 
further comprising a second filter that filters electromagnetic radiation between 760 nm and 785 nm and electromagnetic radiation between 800 nm and 850 nm (e.g. ‘830 nm’) [para. 0016: ‘an optical filter to allow only 830 nm’]. 
Wang, Takei, Yoneya and Parasher are combinable because they are from the same field of fluorescence imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Wang, Takei, Yoneya and Parasher as motivation to include suitable excitation wavelength for ICG.


Claim 18 rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (“Wang”) [U.S Patent No. 6,537,211 B1] in view of Takei (“Takei”) [U.S Patent Application Pub. 2008/0249368 A1] further in view of Blanquart et al. (“Blanquart”) [US 2014/0163319 A1 provided in IDS filed on 01/18/2022] further in view of Parasher (“Parasher”) [US 2013/0211246 A1 provided in IDS filed on 01/18/2022]


Regarding claim 18, Wang meets the claim limitations as follows: 
The endoscopic system of claim 17, wherein the first image sensor comprises a pixel array that detects electromagnetic radiation above 815 nm (i.e. wavelength filters 308 or 310) [Fig. 14A].
Wang does not disclose explicitly the following claim limitations (emphasis added):
wherein the first image sensor receives electromagnetic radiation above 815 nm.
However in the same field of endeavor Parasher discloses the deficient claim as follows: 
wherein the first image sensor receives electromagnetic radiation above 815 nm (e.g. ‘830 nm’) [para. 0016: ‘an optical filter to allow only 830 nm’].
Wang, Takei, Blanquart and Parasher are combinable because they are from the same field of fluorescence imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Wang, Takei, Blanquart and Parasher as motivation to include suitable excitation wavelength for ICG.


Claim 19 rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (“Wang”) [U.S Patent No. 6,537,211 B1] in view of Takei (“Takei”) [U.S Patent Application Pub. 2008/0249368 A1] further in view of Blanquart et al. (“Blanquart”) [US 2014/0163319 A1 provided in IDS filed on 01/18/2022] further in view of Yoneya et al. (“Yoneya”) [U.S Patent Application Pub. 2001/0000317A1]


Regarding claim 19, Wang meets the claim limitations as follows: 
The endoscopic system of claim 17, wherein the second image sensor comprises a pixel array that detects electromagnetic radiation between 785 nm and 800 nm (i.e. wavelength filters 308 or 310) [Fig. 14A].
Wang does not disclose explicitly the following claim limitations (emphasis added):
wherein the second image sensor receives electromagnetic radiation between 785 nm and 800 nm.
However in the same field of endeavor Yoneya discloses the deficient claim as follows: 
wherein the second image sensor receives electromagnetic radiation between 785 nm and 800 nm [Fig. 2; para. 0005, 0026, 0031: ‘about 780 nm to 805 nm’. Note: Since the low and high end of the wavelength (780 nm – 805 nm) disclosed by Yoneya is different from the low and high end of the claimed wavelength (785-800 nm) by less than 1.5 %, Yoneya obviously discloses similar ranges to the claimed ranges. MPEP 2144.05(I)].
Wang and Yoneya are combinable because they are from the same field of fluorescence imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Wang and Yoneya as motivation to include suitable excitation wavelength for ICG.


Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (“Wang”) [U.S Patent No. 6,537,211 B1] in view of Takei (“Takei”) [U.S Patent Application Pub. 2008/0249368 A1] further in view of Blanquart et al. (“Blanquart”) [US 2014/0163319 A1 provided in IDS filed on 01/18/2022] further in view of Yoneya et al. (“Yoneya”) [U.S Patent Application Pub. 2001/0000317A1] and Parasher (“Parasher”) [US 2013/0211246 A1 provided in IDS filed on 01/18/2022]


Regarding claim 20, Wang meets the claim limitations as follows: 
The endoscopic system of claim 17, wherein the first image sensor comprises one or more filters that filter electromagnetic radiation between 770 nm and 815 nm and the second image sensor comprises one or more filters that filter electromagnetic radiation between 760 nm and 785 nm and electromagnetic radiation between 800 nm and 850 nm (i.e. wavelength filters 308 or 310) [Fig. 14A].
Wang does not disclose explicitly the following claim limitations (emphasis added):
wherein the first image sensor comprises one or more filters that filter electromagnetic radiation between 770 nm and 815 nm and the second image sensor comprises one or more filters that filter electromagnetic radiation between 760 nm and 785 nm and electromagnetic radiation between 800 nm and 850 nm.
However in the same field of endeavor Yoneya discloses the deficient claim as follows: 
wherein the first image sensor comprises one or more filters that filter electromagnetic radiation between 770 nm and 815 nm [Fig. 2; para. 0005, 0026, 0031: respective maximum fluorescence wavelength of the exciting light on condition of 735nm, 780nm and 790nm for the agent ‘indocyanine green’ (ICG) injected; ‘about 780 nm to 805 nm’. It would have been obvious to one with ordinary skill in the art to place filters of suitable wavelength ranges. Note: Since the low and high end of the wavelength (780 nm – 805 nm) disclosed by Yoneya is different from the low and high end of the claimed wavelength (770nm – about 815 nm) by less than 1.5 %, Yoneya obviously discloses similar ranges to the claimed ranges. MPEP 2144.05(I). It would have been obvious to one with ordinary skill in the art to place filters of suitable wavelength ranges] and the second image sensor comprises one or more filters that filter electromagnetic radiation between 760 nm and 785 nm [Fig. 2; para. 0005, 0026, 0031: respective maximum fluorescence wavelength of the exciting light on condition of 735nm, 780nm and 790nm for the agent ‘indocyanine green’ (ICG) injected; ‘about 780 nm to 805 nm’. It would have been obvious to one with ordinary skill in the art to place filters of suitable wavelength ranges. Note: Since the low and high end of the wavelength (770 nm – 790 nm) disclosed by Yoneya is different from the low and high end of the claimed wavelength (760nm – about 785 nm) by less than 1.5 %, Yoneya obviously discloses similar ranges to the claimed ranges. MPEP 2144.05(I). It would have been obvious to one with ordinary skill in the art to place filters of suitable wavelength ranges] and electromagnetic radiation between 800 nm and 850 nm [Fig. 2].
Wang and Yoneya are combinable because they are from the same field of fluorescence imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Wang and Yoneya as motivation to include suitable excitation wavelength for ICG.
Neither Wang nor Yoneya discloses explicitly the following claim limitations (emphasis added):
wherein the first image sensor comprises one or more filters that filter electromagnetic radiation between 770 nm and 815 nm and the second image sensor comprises one or more filters that filter electromagnetic radiation between 760 nm and 785 nm and electromagnetic radiation between 800 nm and 850 nm.
However in the same field of endeavor Parasher discloses the deficient claim as follows: 
wherein the first image sensor comprises one or more filters that filter electromagnetic radiation between 770 nm and 815 nm and the second image sensor comprises one or more filters that filter electromagnetic radiation between 760 nm and 785 nm and electromagnetic radiation between 800 nm and 850 nm (e.g. ‘830 nm’) [para. 0016: ‘an optical filter to allow only 830 nm’].
Wang, Takei, Blanquart, Yoneya and Parasher are combinable because they are from the same field of fluorescence imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Wang, Takei, Blanquart, Yoneya and Parasher as motivation to include suitable excitation wavelength for ICG.


Claims 24-26 and 29 rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (“Wang”) [U.S Patent No. 6,537,211 B1] in view of Takei (“Takei”) [U.S Patent Application Pub. 2008/0249368 A1] further in view of Tsujita et al. (“Tsujita”) [US 2002/0138008 A1]

Regarding claim 24, Wang in view of Takei meets the claim limitations set forth in claim 1.
Neither Wang nor Takei discloses explicitly the following claim limitations (emphasis added):
The endoscopic system of claim 1, wherein the light engine comprises a polarization filter.
However in the same field of endeavor Tsujita discloses the deficient claim as follows: 
wherein the light engine comprises a polarization filter [para. 0011, 0014]; 
Wang, Takei and Tsujita are combinable because they are from the same field of fluorescence imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Wang, Takei and Tsujita as motivation to include a polarizing filter as a known technique [Tsujita: para. 0011-0012].


Regarding claim 25, Wang in view of Takei meets the claim limitations set forth in claim 24.
Neither Wang nor Takei discloses explicitly the following claim limitations (emphasis added):
The endoscopic system of claim 24, wherein the polarization filter is located in a pathway of electromagnetic radiation emitted by the plurality of sources.
However in the same field of endeavor Tsujita discloses the deficient claim as follows: 
wherein the polarization filter is located in a pathway (i.e. ‘the polarizing filter is inserted into the optical path’) of electromagnetic radiation emitted by the plurality of sources [para. 0011, 0014]; 
Wang, Takei, and Tsujita are combinable because they are from the same field of fluorescence imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Wang, Takei, and Tsujita as motivation to include a polarizing filter as a known technique [Tsujita: para. 0011-0012].


Regarding claim 26, Wang in view of Takei meets the claim limitations set forth in claim 24 as follows:
The endoscopic system of claim 24, further comprising a lumen [Fig. 13: ‘208’; Fig. 14A: ‘324’], and wherein the image sensor [Fig. 13: ‘220’] is disposed at a distal end of the lumen, and wherein the polarization filter is located at a proximal end of the lumen (i.e. wavelength filters 308 and 310 located at the lamp 302) [Fig. 14A].
Neither Wang nor Takei discloses explicitly the following claim limitations (emphasis added):
further comprising a lumen, and wherein the image sensor is disposed at a distal end of the lumen, and wherein the polarization filter is located at a proximal end of the lumen.
However in the same field of endeavor Tsujita discloses the deficient claim as follows: 
wherein the polarization filter is located at a proximal end of the lumen [Fig. 9: ‘A CCD image sensor 707’ at the distal end; para. 0011: ‘a polarizing filter located on an imaging side’; Fig. 9, para. 0014: ‘an imaging unit 720’]; 
Wang, Takei and Tsujita are combinable because they are from the same field of fluorescence imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Wang, Takei and Tsujita as motivation to include a polarizing filter as a known technique [Tsujita: para. 0011-0012].


Regarding claim 29, Wang in view of Takei meets the claim limitations set forth in claim 1.
Neither Wang nor Takei discloses explicitly the following claim limitations (emphasis added):
The endoscopic system of claim 1, further comprising a polarization filter.
However in the same field of endeavor Tsujita discloses the deficient claim as follows: 
further comprising a polarization filter [para. 0011]; 
Wang, Takei and Tsujita are combinable because they are from the same field of fluorescence imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Wang, Takei and Tsujita as motivation to include a polarizing filter as a known technique [Tsujita: para. 0011-0012].


Claim 27 rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (“Wang”) [U.S Patent No. 6,537,211 B1] in view of Takei (“Takei”) [U.S Patent Application Pub. 2008/0249368 A1] further in view of Tsujita et al. (“Tsujita”) [US 2002/0138008 A1] further in view of Bayer et al. (“Bayer”) [US 2007/0177009 A1]


Regarding claim 27, Wang in view of Takei meets the claim limitations set forth in claim 24 as follows:
The endoscopic system of claim 24, further comprising a lumen [Fig. 13: ‘208’; Fig. 14A: ‘324’], and wherein the image sensor [Fig. 13: ‘220’] is disposed at a distal end of the lumen, and wherein the polarization filter is located at a distal end of the lumen (i.e. wavelength filters 308 and 310 located at the lamp 302) [Fig. 14A].
Wang does not disclose explicitly the following claim limitations (emphasis added):
wherein the image sensor is disposed at a distal end of the lumen, and wherein the polarization filter is located at a distal end of the lumen.
However in the same field of endeavor Bayer discloses the deficient claim as follows: 
wherein the image sensor is disposed at a distal end of the lumen [Fig. 2; para. 0035: ‘a main imaging device 32’], and wherein the polarization filter is located at a distal end of the lumen [Fig. 2; para. 0035: ‘a polarizer cap 38’].
Wang, Takei, Tsujita and Bayer are combinable because they are from the same field of fluorescence imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Wang, Takei, Tsujita and Bayer as motivation to include a polarizing filter as a known technique.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/
Primary Examiner, Art Unit 2488